[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT


                                                                FILED
                                    No. 11-11124       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         DECEMBER 27, 2011
                       D. C. Docket No. 1:10-cv-23023-JLK     JOHN LEY
                                                               CLERK
DAVID KARDONICK,
individually and on behalf of
all other similarly situated and the general public,

                                                       Plaintiff-Appellee,

                                        versus

CITIGROUP, INC.,
CITICORP USA, INC.,
CITIBANK SOUTH DAKOTA, N.A.,

                                                       Defendants-Appellants.



                    Appeal from the United States District Court
                        for the Southern District of Florida


                                (December 27, 2011)


Before DUBINA, Chief Judge, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      Citigroup, Inc., Citicorp USA, Inc., and Citibank (South Dakota), N.A.

(“Citibank”) appeal the district court’s order denying their motion to compel

arbitration in this matter, a purported class action brought by David Kardonick.

The district court determined that the arbitration agreement was procedurally

unconscionable.

      At the time the district court made its ruling in this case, it was without the

benefit of the Supreme Court’s decision in AT&T Mobility v. Concepcion, 131 S.

Ct. 1740 (2011) and our decision in Cruz v. Cingular Wireless, LLC, 648 F.3d

1205, 1207 (11th Cir. 2011), where we held that in light of Concepcion, the class

action waiver and the plaintiffs’ arbitration agreement is enforceable under the

Federal Arbitration Act.

      Because we believe it prudent for the district court to reconsider its order in

the first instance, especially in light of Concepcion and Cruz, we vacate the district

court’s order denying Citibank’s motion to compel arbitration and remand this

case for the district court to reconsider its order in light of Concepcion and Cruz.1

      VACATED and REMANDED.




      1
          This is an unlimited remand.

                                          2